Citation Nr: 0621216	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-40 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for low back pain, 
including due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from March 2002 to May 
2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

At his request, the veteran was scheduled for a hearing at 
the RO before a Veterans Law Judge (VLJ) of the Board.  The 
proceeding was to be held in May 2006, but he failed to 
report for it and has not explained his absence or requested 
to have his hearing rescheduled.  Accordingly, the Board will 
adjudicating his pending claim as if he withdrew his travel 
Board hearing request.  See 38 C.F.R. § 20.704(d) (2005).

FINDINGS OF FACT

1.  The veteran sustained multiple shell fragment wounds in a 
grenade explosion in May 2003 in support of Operation Iraqi 
Freedom; this is tantamount to service in the Southwest Asia 
Theater of Operations.

2.  The medical evidence shows the veteran has chronic, 
recurrent low back pain, as well as painful lumbosacral spine 
motion and limitation of forward flexion and right lateral 
bending of the lumbosacral spine.

3.  The medical evidence does not attribute the veteran's 
chronic low back pain to a known diagnosis.

CONCLUSION OF LAW

The veteran has chronic low back pain due to undiagnosed 
illness incurred coincident with his military service.  
38 U.S.C.A. §§ 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  The implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2005).

The Board is granting the veteran's claim, so need not 
discuss whether there has been compliance with the VCAA 
because - even if there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (discussing the timing and content of the 
VCAA notice as this relates to prejudicial error).

Analysis

Service connection may be granted if the evidence 
demonstrates that current disability resulted from an injury 
or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See, 
too,  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



In addition, the law provides that VA shall pay compensation 
in accordance with chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006.  The 
term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms.   
(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   
(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  
 
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
 



For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  

(1) Fatigue  
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system 
(upper or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 
 
Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Board realizes the RO has not considered the possibility 
of service connection under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Furthermore, it would be 
prejudicial to the veteran for the Board to deny his claim on 
a basis not considered by the RO.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Since, however, the Board is granting 
his claim, the Board considering these special provisions - 
in the first instance, is nonprejudicial.

The record shows the veteran sustained multiple severe 
injuries in an explosion in May 2003 while serving in Iraq, 
including blindness and the loss of part of one leg.  Service 
connection already has been established for numerous 
disabilities as a result of those injuries.  The veteran 
contends he also developed chronic low back pain as a result 
of prolonged, repeated periods of lying on operating tables 
following those injuries.

The veteran's service medical records (SMRs) do not mention 
any complaints of low back pain or show objective clinical 
findings or a diagnosis indicative of a chronic low back 
disorder.  And his medical records dated since service 
primarily concern treatment for the numerous injuries he 
sustained in or as a result of the explosion during service.  
But these records do contain an occasional reference to 
complaints of back pain, albeit without reflecting any 
pertinent abnormal clinical findings or listing a diagnosis 
of a chronic back disorder.  One orthopedic consultant in 
January 2004 described clinical findings regarding the 
veteran's left leg, right leg, and right shoulder and arm, 
but did not mention his low back.  Another report in January 
2004 described the results of a complete physical examination 
and noted only that his spine was non-tender and that range 
of motion of all major joints was within functional limits.

In April 2004, the veteran underwent a comprehensive VA 
compensation examination to evaluate all of his orthopedic 
and neurological problems.  The examiner noted the veteran's 
report of low back pain that would occur while lying flat in 
bed, primarily at night, and that would flare up once or 
twice a week, interfering with his sleep.  The veteran 
reported some weakness, but denied any stiffness, radiation, 
or numbness or tingling.  He indicated that he avoided 
repetitive movements of his back, so he could not say whether 
these type movements increased his pain.  He did note, 
however, that he had difficulty pushing or hunching over a 
shopping cart.  On objective clinical examination, he was 
able to 


flex his lumbosacral spine to 85 degrees and extend it 30 
degrees.  Rotation was possible to 45 degrees in each 
direction.  Right lateral bending was accomplished to 20 
degrees; left lateral bending was possible to 40 degrees - 
with pain on bending to the left.  No pain was noted on 
repetitive range of motion testing.  There was no tenderness 
to palpation, muscle spasm, or gross deformity.  No abnormal 
neurological findings were reported.  The examiner listed 
only low back pain among the various orthopedic diagnoses.

VA X-rays of the lumbosacral spine in May 2005 were 
reportedly interpreted as normal.  The examiner did note, 
however, minimal anterior wedging of the T11 and T12 
vertebral bodies - which appeared to be an old finding.

Initially, the Board notes that pain alone, without a 
diagnosed or underlying condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App, 282 (1999).  
Therefore, in the absence of a diagnosed low back disability, 
service connection is precluded on the basis of direct 
service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

However, service connection still may be established on a 
presumptive basis if the conditions set forth at 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are met.  As indicated, the 
veteran has chronic low back pain of several years' duration 
and that has not been attributed to a known diagnosis; no 
specific underlying pathology has been identified.  Moreover, 
the April 2004 VA examiner objectively documented the 
veteran's low back pain.  And the examiner's clinical 
findings indicate that a disability rating of at least 10 
percent would be warranted, inasmuch as he noted limitation 
of forward flexion to 85 degrees and right lateral flexion to 
20 degrees, as well as painful left lateral bending.  See 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5292, 5295 (prior 
to September 26, 2003), and DC 5237 (effective September 26, 
2003).

Therefore, resolving all reasonable doubt in his favor, it is 
just as likely as not the veteran's chronic low back pain is 
due to undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107(b); 
38 C.F.R. §§ 3.102, 3.317.


ORDER

The claim for service connection for low back pain, due to 
undiagnosed illness, is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


